Smith, J.
declared, that the reference having been entered at Nisi Prius, was still under the power and control of the court, no proceedings having taken place under the rule. The rule having been consented to by the landlord through surprise and misapprehension, ought no longer to stand, and it was discharged accordingly.
Messrs. Ingersoll and Montgomery for the plaintiff, declared themselves perfectly satisfied with the order.
Teates, J.
declined taking any part in the decision, having tried a former ejectment between the parties, as counsel for the new landlord.